United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-658
Issued: October 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 13, 2010 appellant filed a timely appeal from the September 28, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty.
FACTUAL HISTORY
On August 13, 2009 appellant, then a 60-year-old depot maintenance analyst, filed an
occupational disease claim (Form CA-2) alleging that he sustained hearing loss as a result of
employment-related noise exposure. His duties involved working around air hammers, rivet
guns, generators and noise emitting machines. Appellant first became aware of his claimed
condition on December 8, 2008, when he received the results of an audiogram.

By letter dated August 21, 2009, the Office informed appellant that the information
submitted was insufficient to establish his claim and requested additional factual and medical
evidence.
On September 28, 2009 appellant submitted a December 8, 2008 audiogram, which
revealed hearing thresholds of 15, 10, 15 and 15 decibels on the left and 15, 15, 10 and 25
decibels on the right at 500, 1,000, 2,000 and 3,000 cycles per second. The report noted that he
had a severe bilateral high frequency hearing loss. Appellant also provided a September 1, 2009
memorandum from the Air Force bioenvironmental engineering deputy summarizing appellant’s
work history exposure; the Air Force standard core personnel document describing his position
and the physical requirements for duty; August 28 and September 1, 2009 statements regarding
his condition from the employer; a memorandum from the Air Force audiology air commander
dated September 1, 2009 and a ROSHA Form 301 incident report.
By decision dated September 28, 2009, the Office denied appellant’s claim on the
grounds that the evidence was insufficient to establish the injury as alleged. It found that he had
not submitted any evidence or information in response to the Office’s August 21, 2009 letter.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or occupational
disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.5

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

Id.

2

The Act6 provides that the Office shall determine and make findings of fact in making an
award for or against payment of compensation after considering the claim presented by the
employee and after completing such investigation as the Office considers necessary with respect
to the claim.7 Since the Board’s jurisdiction of a case is limited to reviewing the evidence which
was before the Office at the time of its final decision,8 it is necessary that the Office review all
evidence submitted by a claimant and received by the Office prior to the issuance of its final
decision. As Board decisions are final as to the subject matter appealed,9 it is crucial that all of
the evidence relevant to that subject matter which was properly submitted to the Office prior to
the time of issuance of its final decision be addressed by the Office.10
ANALYSIS
The Board finds that this case is not in posture for a decision regarding whether appellant
sustained an injury in the performance of duty, as the Office failed to review and consider all
evidence of record prior to issuing its September 28, 2009 decision. Therefore, the case must be
remanded for a merit review of all evidence received and an appropriate final decision.
In its August 21, 2009 development letter, the Office provided appellant 30 days to
submit additional factual and medical information. In its September 28, 2009 denial of his claim,
the Office stated that it had received no further evidence from appellant in response to its
August 21, 2009 development letter. However, the record reflects that the Office received new
factual and medical evidence from appellant on September 28, 2009, the day the decision was
issued. The Office received a September 1, 2009 letter summarizing appellant’s work history
exposure from the Air Force bioenvironmental engineering deputy, a November 6, 1998 Air
Force standard core personnel document, August 28 and September 1, 2009 statements from the
employing establishment regarding his condition, a ROSHA Form 301 incident report and a
September 1, 2009 memorandum from the Air Force audiology air commander along with
appellant’s hearing test results.
The Office is required to review all evidence submitted by a claimant and received by the
Office prior to the issuance of its final decision, including evidence received on the date of the
decision.11 It makes no difference that the claims examiner may not have been directly in
possession of the evidence. Indeed, Board precedent envisions evidence received by the Office
but not yet associated with the case record when the final decision is issued.12 In the instant case,
6

5 U.S.C. § 8101 et seq.

7

Id. at § 8124(a)(2); 20 C.F.R. § 10.130.

8

See 20 C.F.R. § 501.2(c).

9

Id. at § 501.6(c).

10

William A. Couch, 41 ECAB 548 (1990)

11

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, id. (the Office did not consider new
evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB 439 (1994) (applying
Couch where the Office did not consider a medical report received on the date of its decision).
12

See Yvette N. Davis, id.

3

the Office was apparently unaware that appellant had submitted additional evidence in response
to the August 21, 2009 development letter and, therefore, did not review or consider such
evidence prior to issuing its final decision.
The Board, therefore, will set aside the September 28, 2009 decision and remand the case
to the Office to fully consider the evidence which was properly submitted by appellant prior to
the September 28, 2009 decision.
CONCLUSION
The Board finds that this case is not in posture for a decision on whether appellant
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office’s September 28, 2009 decision is set
aside and the case remanded for further action consistent with this decision.
Issued: October 26, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

